This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MATTHEW J. CHANNON,

 3          Plaintiff-Appellant,

 4 v.                                                                    No. A-1-CA-36076

 5   NEXSTAR MEDIA GROUP, f/k/a
 6   MEDIA GENERAL, f/k/a LIN
 7   TELEVISION CORP.; KRQE-TV;
 8   KASA-TV; LIN OF NEW MEXICO,
 9   LLC; BILL ANDERSON; IAIN MUNRO;
10   TINA JENSEN; DEBRIANNA MANSINI;
11   JUSTIN COX and AUTOMATTIC, INC.,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Victor S. Lopez, District Judge

15 Matthew J. Channon
16 Albuquerque, NM

17 Pro Se Appellant

18 Templeman and Crutchfield
19 C. Barry Crutchfield
20 Lovington, NM

21 Haynes and Boone, LLP
22 Laura Lee Prather
23 Catherine Lewis Robb
 1 Austin, TX

 2 for Nexstar Media Group

 3 B. Kent Buckingham
 4 Midland, TX

 5 for Debrianna Mansini

 6 Esquivel Law Firm, LLC
 7 Martin R. Esquivel
 8 Albuquerque, NM

 9   for Tina Jensen, Justin Cox, KRQE-TV,
10   Nexstar Media Group, KASA-TV,
11   Automatic, Inc., Bill Anderson
12   Iain Munro

13                             MEMORANDUM OPINION

14 ZAMORA, Judge.

15   {1}   Plaintiff Matthew Channon, a self-represented litigant, appeals from the district

16 court’s order granting Defendants’ motion to dismiss and subsequent order denying

17 Plaintiff’s Rule 1-059 NMRA motion. Our second notice of proposed summary

18 disposition proposed to summarily reverse in part and affirm in part. In response,

19 Plaintiff filed a memorandum in opposition and Defendant Nexstar Media Group

20 (“Nexstar”) filed a response to Plaintiff’s memorandum in opposition. Having

21 considered all pleadings filed by the parties in this case, we reverse in part and affirm

22 in part.



                                               2
 1   {2}   While we initially proposed summary reversal as to all issues, upon

 2 consideration of Nexstar’s memorandum in opposition, we changed our proposed

 3 disposition as to one issue only—whether the district court properly dismissed Nexstar

 4 as a party to the case. [2 CN 2-3] Specifically, we proposed to conclude that the

 5 district court did not err in dismissing Nexstar as a party because the parties stipulated

 6 to the dismissal. [RP 256] See Peay v. Ortega, 1984-NMSC-071, ¶ 4, 101 N.M. 564,

 7 686 P.2d 254 (“Courts generally honor stipulations between the parties and uphold

 8 such agreements concerning trial of a cause or conduct of litigation if the stipulations

 9 are not unreasonable, not against good moral standards or sound public policy, and are

10 within the general sense of the pleadings.”). We do not reiterate at length the analysis

11 set forth in our previous proposed summary dispositions here, and instead focus on

12 the parties’ most recent pleadings.

13   {3}   In response to our second proposed disposition, Plaintiff does not supply any

14 legal or factual argument that persuades us that our analysis was incorrect. See State

15 v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that

16 “[a] party responding to a summary calendar notice must come forward and

17 specifically point out errors of law and fact,” and the repetition of earlier arguments

18 does not fulfill this requirement), superseded by statute on other grounds as stated in

19 State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374. Instead, he now asks this Court



                                               3
 1 to recommend sanctioning Nexstar and also asks that we instruct the district court to

 2 modify the caption in such a way that Plaintiff deems appropriate. [MIO 2-4] We

 3 decline to do so. This Court is not in a position to sanction or recommend sanctioning

 4 Nexstar as Plaintiff requests, and even if we were, we perceive no basis for sanctions.

 5 With respect to the dismissal of Nexstar, we decline to revisit the issue any further,

 6 as we believe our second notice fully addressed the merits of that issue. Furthermore,

 7 any issue that Plaintiff has related to the captioning of the case is a matter for the

 8 district court to handle in the first instance.

 9   {4}   Nexstar filed a “response” to Plaintiff’s memorandum in opposition, indicating

10 that it partially agrees with our proposed disposition, [Res. 2-3] but also addressing

11 Plaintiff’s contentions in his memorandum in opposition. [Res. 3-4] Our Rules of

12 Appellate Procedure, however, contain no provision permitting a response to a

13 memorandum in opposition. See Rule 12-210(D) NMRA. Rule 12-210(D)(3) provides

14 that appellate counsel has twenty (20) days upon the filing of a notice of proposed

15 summary disposition to file a memorandum in opposition or support. The rules do not

16 permit a party to wait until one party has filed a memorandum before filing a

17 response—rather, all parties have an opportunity to file a memorandum in support or

18 in opposition within the twenty-day window. Because Nexstar’s response was neither

19 timely nor in compliance with our rules, we decline to consider it.



                                                4
1   {5}   For the reasons set forth above and in first and second notices of proposed

2 summary disposition, we affirm the dismissal of Nexstar and reverse with respect to

3 all remaining issues.

4   {6}   IT IS SO ORDERED.


5
6                                        M. MONICA ZAMORA, Judge

7 WE CONCUR:


8
9 LINDA M. VANZI, Chief Judge


10
11 JONATHAN B. SUTIN, Judge




                                           5